                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 CARLTON T. BOYLES,                       )
                                          )
                      Plaintiff,          )
                                          )
               v.                         )                 1:20-CV-545
                                          )
 LANGMORE CAPITAL, LLC and                )
 EQUITY TRUST COMPANY,                    )
                                          )
                      Defendants.         )


                     MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

       Carlton Boyles filed this action in state court against Langmore Capital, LLC, and

Equity Trust Company, asserting a state law claim for unfair trade practices based on

alleged conversion of funds belonging to him. The defendants removed the case to this

court and now move to compel arbitration. Because there is a disputed question of

material fact as to whether Mr. Boyles signed the arbitration agreements, a summary trial

on this limited issue will be necessary before the motion can be resolved.

                                       BACKGROUND

       While not completely clear from the complaint, Mr. Boyles appears to allege that

he and Langmore had a business relationship; that Langmore overcharged Mr. Boyles;

that over Mr. Boyles’ objection, Equity delivered funds it held for Mr. Boyles to

Langmore to satisfy the unjustified overcharge; and that Langmore has refused to return

the money. See generally Doc. 4. From the defendants’ submissions, it appears that they




      Case 1:20-cv-00545-CCE-LPA Document 15 Filed 08/13/20 Page 1 of 9
will contend that Mr. Boyles had a self-directed IRA with Equity, see Doc. 9-3 ¶ 3, and

he invested some of the IRA funds in coins sold by Langmore. Id. at ¶ 4; Doc. 9-6.

       Langmore moves to compel arbitration based on a written agreement denominated

as a “Shipping and Transaction Agreement,” Doc. 9-9 at 1, which contains an arbitration

provision. Doc. 9-9 ¶ 13. Langmore has provided evidence that Mr. Boyles signed the

agreement electronically. Doc. 9-7 ¶ 3; see Doc. 9-9 at 11. In the verified complaint and

in an affidavit, Mr. Boyles denies seeing or signing this agreement. Doc. 4 ¶ 5; Doc. 11-

4 p. 1, ¶ 2.1

       Similarly, Equity move to compel arbitration based on a written agreement signed

when Mr. Boyles opened an account with Equity. See Docs. 9-4; 9-5 at 13 (Article

XVIII). Equity has provided evidence that when Mr. Boyles applied to open an IRA

account, he electronically signed an application stating that he read the Arbitration

Agreement in the IRA Custodial Account Agreement and understood that unless he opted

out within 65 days of opening his account, he agreed to be bound by that Arbitration

agreement; Doc. 9-4 at p. 4 ¶ 18; that the Custodial Account Agreement contains an

arbitration agreement, Doc. 9-5 at p. 13, Article XVIII; and that Mr. Boyles did not opt

out of the arbitration agreement. Doc. 9-2 ¶ 5. In an affidavit, Mr. Boyles denies seeing

or signing this agreement. Doc. 11-4 ¶¶ 5–6.2


   1
     Mr. Boyle’s affidavit includes multiple paragraphs numbered “2.” This cite refers to the
statement beginning with, “Plaintiff never signed.”
   2
    In conflict with his own argument that there is no written agreement with Equity, Mr.
Boyles appears to rely on the Custodial Account Agreement to support his contention that Equity


                                                 2



       Case 1:20-cv-00545-CCE-LPA Document 15 Filed 08/13/20 Page 2 of 9
                                         DISCUSSION

       The motion to compel arbitration is governed by the Federal Arbitration Act

(“FAA”), 9 U.S.C. §§ 1–16, which provides in relevant part that:

              A written provision in ... a contract evidencing a transaction involving
       commerce to settle by arbitration a controversy thereafter arising out of such
       contract or transaction ... shall be valid, irrevocable, and enforceable, save upon
       such grounds as exist at law or in equity for the revocation of any contract.

Id. § 2. In order for this provision to apply, four elements must be established: “(1) the

existence of a dispute between the parties, (2) a written agreement that includes an

arbitration provision which purports to cover the dispute, (3) the relationship of the

transaction, which is evidenced by the agreement, to interstate or foreign commerce, and

(4) the ... refusal of [one party] to arbitrate the dispute.” Galloway v. Santander

Consumer USA Inc., 819 F.3d 79, 84 (4th Cir. 2016) (quoting Rota-McLarty v. Santander

Consumer USA, Inc., 700 F.3d 690, 696 n.6 (4th Cir. 2012)).

       Mr. Boyles challenges only one element: the existence of a written agreement to

arbitrate. Otherwise, the record is clear and the Court finds that there is a dispute

between the parties, the arbitration provisions presented by the defendants purport to

cover the dispute, the transactions arise out of interstate commerce, and Mr. Boyles has

refused to arbitrate.



did not have permission to transfer his funds to Langmore. See Doc. 13 at ¶ 13. This is a
questionable approach and arguably estops Mr. Boyles from denying he signed the agreement.
See, e.g., Int'l Paper Co. v. Schwabedissen Maschinen & Anlagen GMBH, 206 F.3d 411, 418
(4th Cir. 2000). “To allow [a plaintiff] to claim the benefit of the contract and simultaneously
avoid its burdens would both disregard equity and contravene the purposes underlying the
enactment of the Arbitration Act.”). As it has not been addressed in the briefing, the Court will
not discuss it further here.
                                                  3



      Case 1:20-cv-00545-CCE-LPA Document 15 Filed 08/13/20 Page 3 of 9
   A. Written Agreement to Arbitrate

       It is well-settled that a “party cannot be required to submit to arbitration any

dispute which he has not agreed to so submit.” Levin v. Alms & Assocs., Inc., 634 F.3d

260, 266 (4th Cir. 2011). Therefore, “before referring a dispute to an arbitrator, the

Court determines whether a valid arbitration agreement exists,” Henry Schein, Inc. v.

Archer & White Sales, Inc., 139 S. Ct. 524, 530 (2019); Berkeley Cty. Sch. Dist. v. Hub

Int'l Ltd., 944 F.3d 225, 234 (4th Cir. 2019) (“Section 4 [of the Federal Arbitration Act]

thus requires that the district court – rather than an arbitrator – decide whether the parties

have formed an agreement to arbitrate”).

       Because the issue of whether an arbitration agreement has been formed is an issue

of contract law, courts apply the “ordinary state-law principles that govern the formation

of contracts” in reviewing a challenge under § 4. Id. at 236; see also Mey v. DirectTV,

LLC, No. 18-1534, slip op. at 19 (4th Cir. Aug. 7, 2020). Mr. Boyles lived in North

Carolina when he purportedly executed the agreements on which the defendants rely, see

Doc. 4 ¶ 1, and it thus appears that North Carolina law governs the formation of the

asserted arbitration agreement. Rowland v. Minnesota Life Ins. Co., No.

519CV00069KDBDCK, 2020 WL 534499, at *4 (W.D.N.C. Feb. 3, 2020).

       When a party unequivocally denies “that an arbitration agreement exists,” and

“show[s] sufficient facts in support” of that denial, the court is obliged to conduct a trial

under the Trial Provision of Section 4. Berkeley Cty. Sch. Dist., 944 F.3d at 234; 9

U.S.C. § 4 (providing that if the “making of the arbitration agreement ... be in issue,” then

“the court shall proceed summarily to the trial thereof.”). To decide whether “sufficient

                                                4



      Case 1:20-cv-00545-CCE-LPA Document 15 Filed 08/13/20 Page 4 of 9
facts” support a party’s denial of an agreement to arbitrate, the court can consider the

complaint, the supporting materials attached to the complaint, and evidence submitted in

support or opposition to the motion to compel arbitration. See Berkeley Cty. Sch. Dist.,

944 F.3d at 234; Galloway, 819 F.3d at 86 (evaluating materials outside of complaint in

assessing motion to compel arbitration). Generally speaking, the same test used at

summary judgment applies. Berkeley Cty. Sch. Dist., 944 F.3d at 234.

       As the evidence summarized shows, the defendants have presented evidence that

Mr. Boyles electronically signed agreements to arbitrate. Mr. Boyles has presented

evidence that he never saw the agreements and did not sign them. Thus, the record

creates two disputed questions of material fact: 1) Did Mr. Boyles electronically sign the

Equity application incorporating the arbitration agreement in the IRA Custodial Account

Agreement? and 2) Did Mr. Boyles electronically sign the Shipping and Transaction

Agreement with Langmore? To resolve these disputed questions of material fact,

a trial is required under Section 4.

   B. Procedure for Trial on Whether There are Agreements to Arbitrate

       As the Fourth Circuit recently noted, “the appropriate procedure” to follow when a

trial is needed on the question of whether there was an agreement to arbitrate is

determined by the trial court in its discretion. Berkeley Cty. Sch. Dist., 944 F.3d at 242.

The Court anticipates a trial this year. Because of the substantial scheduling difficulties

and health risks resulting from the pandemic, the Court anticipates conducting the trial

via a video proceeding. The trial will be limited to the question of whether there were

written agreements to arbitrate and should not take longer than a day. The Court did not

                                               5



      Case 1:20-cv-00545-CCE-LPA Document 15 Filed 08/13/20 Page 5 of 9
see a request for a jury determination of this issue, and subject to correction on that point,

the trial will be a bench trial. See Berkeley Cty. Sch. Dist., 944 F.3d at 242 (noting jury

trial can be waived and the need to demand a jury trial in the response to the arbitration

motion).

       The Court directs counsel to otherwise consult about “an appropriate procedure.”

Id. Counsel should discuss whether a brief period of discovery is appropriate; when the

parties will be ready for trial on the two questions presented; and, if there is discovery,

whether the parties agree to submit the questions on documentary and deposition

evidence in lieu of a trial. The parties are free to evaluate, discuss, and suggest other

procedures and possibilities.

       If the parties agree on the appropriate procedure, they shall file a Joint Submission

no later than September 3, 2020. If they do not agree, each side shall on that same date

submit a brief directed exclusively to the appropriate procedure for resolving the material

factual disputes and limited to 2000 words.

   C. Other Arguments Raised by Mr. Boyle

       Mr. Boyles makes several arguments which he fails to support with citation to any

case law or, indeed, with any discussion of how the rules cited apply to any relevant

facts. While the Court will not attempt a full list of these cursory contentions, they

include contentions that:

       1) the defendants’ motion to compel arbitration is “precluded” and should be

stricken because it was not timely made, see Doc. 13 at p. 7 ¶¶ 1–3, Doc. 11 at 1;



                                                6



      Case 1:20-cv-00545-CCE-LPA Document 15 Filed 08/13/20 Page 6 of 9
         2) the defendants breached the contracts containing the arbitration clauses and are

“barred from asserting rights [in a ] contract they. . . breached,” see Doc. 13 at p. 7 ¶ 5;

         3) the defendants’ fraud is a defense to the arbitration agreement, see Doc. 13 at p.

8 ¶ 8; and

         4) the defendants did not comply with the consumer disclosure provisions in 15

U.S.C. § 7001 applicable to electronic signatures and that as a result there is not valid

agreement to arbitrate.3 See Doc. 13 at 11–12.

         This kitchen-sink approach does not require discussion or evaluation by the Court.

“It is not the court's job to undertake the analysis and legal research needed to support

such a perfunctory argument.” Cathey v. Wake Forest Univ. Baptist Med. Ctr., 90 F.

Supp. 3d 493, 509 (M.D.N.C. 2015); accord Lab. Corp. of Am. Holdings v. Kearns, 84 F.

Supp. 3d 447, 459–60 (M.D.N.C. 2015) (quoting Hayes v. Self–Help Credit Union, No.

1:13–CV–880, 2014 WL 4198412, at *2 (M.D.N.C. Aug. 22, 2014)); Cross Med.

Products, Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1320 n. 3 (Fed. Cir.

2005) (refusing to address an undeveloped argument raised in a footnote); Hughes v. B/E

Aerospace, Inc., No. 1:12–cv–717, 2014 WL 906220, at *1 n. 1 (M.D.N.C. Mar. 7, 2014)

(“A party should not expect a court to do the work that it elected not to do.”). These

arguments are overruled.

         The plaintiff has also filed a paper writing denominated as “Plaintiff’s Response to

Defendants’ Petition to Compel Arbitration,” Doc. 11, which contains what purport to be


   3
       Section 7001(c)(3) appears to be inconsistent with Mr. Boyles’ argument.


                                                  7



        Case 1:20-cv-00545-CCE-LPA Document 15 Filed 08/13/20 Page 7 of 9
motions for default. These motions will be denied, as they fail to comply with the Local

Rules, see L.R. 7.3(a) (requiring motions to be set out in a separate pleading and to be

accompanied by a brief), and as the plaintiff fails to support those motions with any legal

or factual argument.

   D. General Direction to Counsel

       The Court is mystified by some of the contentions in the briefs, which appear to be

disconnected from the record. For example, plaintiff’s counsel asserts that the defendants

have not served or produced the arbitration agreements, Doc. 13 ¶¶ 35, 37, but that is

inaccurate; those agreements and affidavits authenticating them were electronically filed

on the CM-ECF system, which are automatically delivered to counsel of record.4 The

defendants have made a similarly incorrect statement; in the face of an affidavit from Mr.

Boyles stating under oath that he did not sign the agreements, Doc. 11-4 p. 2 ¶ 6,5 they

repeatedly contend that Mr. Boyles “has not submitted any evidence that he did not sign

the relevant agreements.” Doc. 14 at 1, 4.

       Whether these kinds of statements were made out of misunderstanding,

carelessness, or inattention, whether they were somehow accurate in a hyper-technical



   4
     If that system for some reason did not work and plaintiffs’ counsel did not get the exhibits,
plaintiffs’ counsel should have checked with the Clerk and examined the docket, rather than
assuming the exhibits were not filed. If there was confusion over the citation of exhibits,
plaintiff’s counsel could have straightened that out easily with a phone call to defense counsel.
   5
     The Court appreciates that the affidavit is full of factual statements which cannot possibly
be within Mr. Boyles’ personal knowledge and overwhelmingly consists of legal argument
inappropriate for an affidavit. In the future, counsel for the plaintiff should not submit such
patently inadmissible affidavits. But as to whether he did or did not see or sign the agreements at
issue, the Court cannot think of any reason he would not be a competent witness.
                                                   8



       Case 1:20-cv-00545-CCE-LPA Document 15 Filed 08/13/20 Page 8 of 9
sense but were nonetheless misleading, or whether they were attempts to obfuscate, they

will not be tolerated in the future. This is not an invitation to counsel to throw stones at

any purported failings of opposing counsel. To the contrary: counsel need to look after

their own glass houses.

       The Court relies on counsel to be candid with the Court, to provide briefs with

developed and focused arguments supported by citation to and application of legal

authority that help the Court to make good decisions, and to cooperate with each other to

move the dispute to a fair and efficient resolution. Counsel should proceed accordingly.

       It is ORDERED that the motions for default, Doc. 11, are DENIED. The motion

to compel arbitration is held open pending further proceedings consistent with this Order,

and the parties shall file the submissions authorized herein.

      This the 13th day of August, 2020.




                                           __________________________________
                                            UNITED STATES DISTRICT JUDGE




                                                9



      Case 1:20-cv-00545-CCE-LPA Document 15 Filed 08/13/20 Page 9 of 9
